HonorableFred Norris, page 2 (C-2274)



       “A resolutionganting to the GULF STATES UTILITIESCCMPAEY,its
successorsand assigns,the right, privilegeand frenohiseto erect, oonstN&,
maintain,operate,use, extend,remove,replace,and repair in, under, upon,
over,aoross, and along any and all of the presentand future publi.0
                                                                  roads,
highways,streams.squares,parks, lanes and alleysof Polk Cm&y, Texas,and
over and across sny streamor streams,bridge or bridges,now or hereafterowed
Ot oC&lWiled by it, a QVtiamof poles, pole lines,transmissionlines,Wires,
guys, conduits,and other desiredinstrumentalities and appurteaances,(includ-
ing telegraphand telephonepoles and wires for grantee's-    -Ise),
                                                                 necessary
or properfor the supply and distributionof eleatrioityfor light, heat, and
power,and for other purposesfor whiah electriaitymay be used, to Polk County
and its inhabitantsof said county,or eny other personor persons,firm or
oorporation. (Underscoring  mine)

      "IE IT RESOLVEDBYTBE COMKISSIGEEES'
                                        CC'JRT
                                             OFPQLE CCUETY,TEXAS*

"Section1. The word 'grantee'shall herein denoteGULF STATESUTILITIESCCMPAEY,
a oorporation,its successorsend assigns;and word 'grantor'shall denotePolk
County,Texas.

'Se&ion 2. That Polk Countgdoes herebygrant unto theaaid grantee,its suooes-
sors and aarsi@aas,
                  the right,privilegeandfranchiseto erect,oonstNot, main-
tain, operate,use, extend,remove,replaoeand repair,in, under,upon, over,
acrossand along any and all of the present                                8
streets,squares,'parks,  lanes and alleys,owned or controlledby it, a systemof
poles,pole lines,transmissionlines,   tires, guys, conduits,and other desirable
instrumentalities and appurtenances,(includingtelegraphandtelephone pole8 and
for use of grantee)necessaryor proper for the parpose,ofcarrying,oonduoting,
supplying,distributingand sellingto Polk County,and its inhabitantsof Polk
County,and any other person or persons,firm or firms, oorporationor corpora-
tions,electricityfor light,power and heat, and fop any other purposefor which
eleotricityms$ bs used? to carry,conduot,supply,and distrilxteeleotrioityby
means of said poles,pole lines,iransmissioa lines,oonduitsor other instrumen-
talities,and to sell the same to Polk County,and the inhabitantsthereof,or to
any other person or persons,firm or firms, oorporationor corporations.

"Section3. The work of oonstruotingand erecting poles, towersand lines.shall
be so aonductedas to not interferewith the constructionandmaintenanoeof or
withtraffic over sa%d roads, streets,bridgesand alleys.

"Section4. The servicefurnishedhereunderto said Polk Countyand it8 inhabi-
tants shall be first olass in all m3peotS, consideringall ciroumfrtences.

"Section5. Grantee shall hold Polk Countyharmslssfor all expensesor liabil-
ity for any act or negleotofgrantshereunder.

"Seation6. Nothingherein containedshall ever be oonstNsd as cOnferriZ3gupon
the grantee aqy exclusiverights or privilegesof any nat :e whatsoever.
HonorableFred Norris,page 3 (O-2274)



"Section7. This resolutionshall be in force fromand after its passage,and,
upon the filing by the granteeof a written aooeptanoswiththe CountyClerk of
Polk Countiwithin sm     (60) days after the final passageof this resolution,
sams shall then beowe a bindingcontraatand shall exist for a periodof fifty
(50) years.

"Passedand duly enaotedby the Conmdssioners'  Court of Polh County,Texas, at
a regularterm and sessionof said Court, in aooordancewith the laws of the
State of Texas, on this the 10th day of October,I.D. 1927.

"JamesE. Bill, Jr.
County Judge of Polk County,Texas,

Hobby Galloway,
CommissionerPrec.#1, of PoIk County Texas,

IL MoCraney,
Codssioner, Preo. #2, Polk County,Texas,
B. L. Thompson,
Conmissioner, Rec. #, Polk County,Texas,

Fred Bandley,
Conmissioner,Free,#4, Polk County,Texas~"

        Articles1435 and 1436,Vernon'sAnnotatedCivil Statutes,   read   as   fol-
lows*

       '%t.1435* POEERS. - Gss, eleotriccurrentand power corporationsshall
have power to generate,make and manufacture,transportand sell gas, electric
currentand power to individuals, the publio end municipalities
                                                             for light,heat,
power and other purposes,and to make reasonablechargesthsrefortto oonstruot,
maintainand operatepower plantsand substationsand such machirrery, apparatus,
pipes,poles,wires, dwioes and arrangementsas maybe necessaryto operatesuah
lines at and betweendifferentpointsinthis State:to own, hold, and use suoh
lands,rightof way, easements,fknohises,  buildingsandstruoturesasmay be neo-
essaryfor the purposeof suoh oorporaticm."

       "Art. 1436. RIGHT OFEAY. - Such corporatirmshall have the right and
power to enter upon, condemnand appropriatethe lands,right of way, easementsand
propertyof any person or oorperation,and shall have the right to ereot its lines
over and aoross any publicroad, railroad,railroadright of way, interurbanrail-
road, streetrailroad,oanal or stream in this State,any streetor alley of any
incorporatedoily or town in this Statewith the oonsentand under the direotion
of the governingbody of such city or town* Such lines shallbe construotedupon
suitablepoles inthe most apprwd manner and maintainedat a height above the
ground of at least twenty-onefeet; or pipesmay be placedunder the ground,as
the exigenciesof the case may require."

        Article 6021,Vernon'sAnnotatedCivil Statutes,providesin part that:
HonorableFred Norris,page 4 (O-2274)



"The right to rua pipe lines, telegraphand telephonelines along,aoross or over
any publicroad or highwaycaflonly bs exercisedupon oonditionthatthe traffic
thereonbe not interferedwith, and that such road or highwaybe promptlyrestored
to its formerconditionof usefulness,and tt;:rest~raticnthereofto be sub@&
also to the supervisionof the canmissioners s:*>t!A
                                                  or other proper local authori-
ty. . . ."

       It mas held in our OpinionNo. C-18,Xthat "the ooxwxissioners'
                                                                   court n?,uld
not have the authori+yto grant a franchise%o the CentraiPower 60Light Company
to coverthe county of Brewster,Texas." ‘:Jeare enciosinga copy of that opinion
for your ooavenisnoe~

       The generalrule governingpowersand limitationsof the CountyCommission-
ers' court, as set out by the SupremeCourt in Commissioners
                                                          Courtv. Xallace15
SW (Zd) 335, reads, in part as f 0110~s~

'The Commissioners'Court is a creatureof the State Constitution,and its powers
are limitedand controlledby the Constitutionand the laws as passed bythe kg-
islature. Art. 6, Sec. 18, Const.of Tex; BaldwinV. Travis County,58 sIA480;
Sews& V. Falls County,246 S.W. 728; Bland F. Orr 39 SW 558."
                "
       Articles 2351 and 2372a,Vernon'sAunotatedCivil S:atutes,as emended,
set out the variouspowers and dutiesof the Commissioners Court, andsretoo
lengbhyto set out in this opinion. However,it shouldbe-pointedout that none
of the above mentionedarti+zs,di&&y       indirectly,gives the consnissioners'
                                        '1.
courtthe power to issue a countyfranchiseix the abovementionedpower company.

      In Tex. Jur.,Vol. 19, at pp. 876-879,we find the followinglanguagein
regardto franchises:

"To be a franohisethe rightmust be of suoh a nature that, from empresslegisla-
tive authority,it cannotbe exercised. . . . The legislativedepartmentof the
Governmentis a souroe of the grant ,ofa franchise.e . . The Legislature,un-
less constitutionallyinhibited,may exerciseauthoriw by directlegislation,
or throgghagencies duly estaBlished, hating power for that xzrpose,"

       It is a sell establishedrule that the commissioners'
                                                          court ma~rexeroise
only those powers specificallydesignatedby the Constitutienor the statutes,
or those powers necessarilyimplied. The fact that a franobiseis a very special
privilegegiven only by a direot legislativegrant cr by spsoifical;ly
                                                                   designated
agenay,we must reach the conclusionthat the county commissionerscourt does
not have the power or authorityto grant a countyfranchiseto a pewer canpa~pr.

       It will 'benoted that Article 14:6 permits corporationslike the one here
under consideration to erect its lines only “over and acmssn and not ‘along”
publicroads,etc.                                                     _       -

       When a corporationas above mentionedereots and constructsits lines,
poles and lines, etc., over and acrossany street and alley of any incorporated
city and town in this State, such corporation
                                            must do so with the consentand
HonorableFred Norris,page 5 (oC2274)



under the directionof the governingbody of suah city or town.

     A8 abow pointedout, the State by Article 1436 has conferredths right
upon corporationsa8 above mentionedto erect and oonstructits lines over and
across public roads. It is a ftmdamentalprincipleof law that propertyshall
not be taken for publiouse withoutadequateaompensation,   aadthat no person
shall be deprivedof his propertyexoept by due course of law. The plat show-
ing the looationof the right of way for the old highway,the right of way for
the power line and the right of way for the newhighwayshows that the power line
did not crossorgo over theoriginal highway,but when the new highwaywas coa-
strutted,the right of way for the 8am orossedthe right of way of the p-r
line or utility company,aeoessitating  the renovalof a few poles of the power
line along the side of the new high-say,also the utilit)r
                                                        oompcrqy
                                                               was required
to u8e higher poles in orossingthe highwayanderectoertainguy lines in making
the above mentionedchanges. However,the utility companywas not requiredto
seoureany additionalright of way for the above mentionedpurposes.

     In view ofthe foregoingauthorities,you are respsotfullyadvisedthat it
is the opinionof this Departmentthat tie countyis liableto the Gulf States
UtilitiesCompany for all reasonableexpenses neosesarilyinourred by said oom-
pany for the purposesaforesaid.

     You furtherstate in your inquirythat on April 5, 1938 the Gulf States
UtilitiesCompanypresentedyou with an aooountstilar to the above and that
the 8~ eas paid bs the commissionersoourt. It is our furtkropinionthat
if the faots in the abovementionedtransactioneere similarto the Pa&s dis-
cussedin tb&8 opinion,then the oountywould be liablefor such expenses.
Therefore,your seoond questionbecomesmoot.

     Trustingt&at the foregoingfully answ8rsyour inquiry,me are
                                                 Yours very truly

                                              A!EORNNYGENEIuL   OFTEXAS

                                               By /s/Ardel: nrlliam8

                                                     Ardell Williams
                                                          Assistant
AWROVED JULY 15, 1940
/s/GROVER SELLERS
FIRSTASSISTAET                                          APPROVED
ATIORNEYGEEERAL                                     OPINION COEMITTEE
                                                         BYBEBB.
AW:OB:egw                                                 Chairman